Citation Nr: 1234748	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1972. He served in the Republic of South Vietnam from August 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) from a June 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran indicated on his April 2006 VA Form 9 that he wished to testify at a Board hearing.  In May 2006 correspondence, he withdrew the hearing request.

In April 2010 and again in June 2011, the Board remanded this matter to the RO for further development.  In an August 2011 decision, the Board denied the Veteran's claim for service connection for a left knee disorder.  The Veteran appealed the Board's August 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Clerk of the Court granted a Joint Motion for Remand (JMR), vacating and remanding the Board's August 2011 decision.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated from August 2010 through October 2011 which have not yet been considered by the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2012 correspondence the Veteran's representative expressed the desire for the Veteran to be afforded a Travel Board hearing.  Unfortunately, the Veteran has not yet been scheduled for or afforded a Travel Board hearing.  Pursuant to 38 C.F.R. § 3.103(c) (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review.




Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


